Title: From John Adams to Edmund Jenings, 1 December 1780
From: Adams, John
To: Jenings, Edmund


     
      Dear sir
      Amsterdam Decr. 1st 1780
     
     I thank You for your favour of the 20th. of November.
     I am really weary of reading such Follies as Motions to address the King for Peace. They are only delusions to the People of England, the People of America, and all the other Nations of the Earth. The Case of Mr. Laurens, and those of Mr. Trumbull and Tyler, among Millions of other Incidents shew, with whom We have to do.
     The States General have acceeded to the Armed Neutrality, and disavowed the Conduct of Amsterdam, which I suppose is intended to trim between the two Parties in the Republick, and between the belligerent and Neutral Powers. Whether they will keep themselves in Peace by it, Time will shew.
     I dont see the practicability of the British Ministry seizing upon the Dutch Money in their Funds. How can they distinguish it?
     Arnold’s Desertion is no loss to Us nor Gain to our Enemies. I am shocked and grieved however, as well as You, that such an Example should be exhibited to the World, of so much Bravery and so much Baseness, in the Character of a Native of America. He had forfeited the Esteem of his Country: he had incurred her Displeasure and her Censure, and then he sold himself to her Enemy, wounded, maimed and mutilated as he is. Much good may do them. I wish to God, that every such Plunderer, would go over after him. I expect that several others will. We shall be purified and strengthened by it.
     Mr. Amory’s Packet I have sent by the Way of St. Eustatius: the Duplicate I will send by a better Opportunity.
     I think We must prepare our Minds and Hearts for another Scene of Exultation and Triumph among our Enemies. We shall soon have the News, I fear, that they have taken Post at Portsmouth in Virginia—and by this means the Nation will be thrown into a fermentation of Joy—they will believe that all the Trade of Cheseapeak Bay, will be their’s—that Virginia and Maryland will be theirs in addition to Georgia and the two Carolinas &c. &c. &c.
     This will be delivered You by my Friend Mr. Dana, whom You will find worthy of your Friendship.
     Affectionately your’s
     
      John Adams
     
    